IN THE SUPREME COURT OF THE STATE OF NEVADA




                       ERIK DOUGLAS WARD,                                      No. 84516
                                        Appellant,
                                   vs.
                       SVETLANA RITZA VILLAFLOR,
                                                                               FIL
                                        Respondent.                            JUN 1 0 202Z
                                                                                     A. BROWN
                                                                                      EME COURT
                                                                          SY
                                                                                     CLERK




                                           ORDER DISMISSING APPEAL

                                  This is a pro se appeal from a May 5, 2021, district court order
                       denying a motion for relief under NRCP 60(b), and from a February 23,
                       2022, district court order modifying custody of a minor child. Eighth
                       Judicial District Court, Family Court Division, Clark County; Charles J.
                       Hoskin, Judge.
                                  Initial review of the notices of appeal and documents before
                       this court reveals jurisdictional defects. Appellant timely filed a motion
                       to alter judgment under NRCP 59(e) in relation to the May 5, 2021, order.
                       Appellant also timely filed a motion for reconsideration and an amended
                       motion for reconsideration regarding the February 23, 2022, order. It
                       appears that the notices of appeal were prematurely filed in the district
                       court after the filing of these timely tolling motions but before those
                       motions were formally resolved in a written order entered by the district
                       court. See NRAP 4(a)(4) (regarding tolling motions); Lytle v. Rosemere
                       Estates Prop. Owners, 129 Nev. 923, 314 P.3d 946 (2013) (tolling motions

SUPREME Com-
         OF
       NEVADA


(0)   1947A 016P113.
                                                                                z     ISSO3
                directed at an appealable post-judgment order toll the time to appeal
                from that order); AA Primo Builders LLC v. Washington, 126 Nev. 578,
                585, 245 P.3d 1190, 1195 (2010) (describing when a post-judgment
                motion carries tolling effect). To date, it appears the tolling motions
                remain pending in the district court. This court lacks jurisdiction over
                a prematurely filed notice of appeal. NRAP 4(b)(6) ("A premature notice
                of appeal does not divest the district court of jurisdiction."). Accordingly,
                this court
                             ORDERS this appeal DISMISSED.2




                                            LIL4teAD                , J.
                                        Silver


                                             J.                        Adieu.          ,   J.
                Cadish                                     Pickering




                cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                      Erik Douglas Ward
                      Law Offices of Louis C. Schneider, LLC
                      Eighth District Court Clerk

                      'Appellant indicates in his amended notice of appeal and docketing
                statement that his motion to alter judgment was denied in the district
                court's February 23, 2022, order. However, that order does not address the
                motion to alter judgment.

                      2Appellant  may file a new notice of appeal once the district court
                enters a written order resolving the motions for reconsideration and the
                motion to alter judgment.
                      Given this dismissal, this court takes no action on appellant's motion
                to redesignate this appeal.
SUPREME COURT
        Of
     NEVADA
                                                      2
(0) 1947A